—In two related child neglect proceedings pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Richmond County (Brandes, Ct. Atty. Ref.), dated December 18, 2009, which, in effect, denied her application to modify a prior visitation order dated October 2, 2009, so as to direct that visitation takes place in Staten Island.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The visitation order that is the subject of this appeal has been superseded by a subsequent visitation order dated May 27, 2010, from which no appeal has been taken. Accordingly, the appeal must be dismissed as academic (see Matter of Aniyah Mc. [Ann Marie Mc.], 69 AD3d 729, 730 [2010]; Matter of Tishauna Patricia N. [Tee Tee Ann W.], 68 AD3d 1119, 1119-1120 [2009]; Matter of Damian M., 41 AD3d 600 [2007]; Matter of Jahkayia M., *82748 AD3d 393, 394 [2008]; Matter of Briggs v Porter, 284 AD2d 455, 456 [2001]; see also Bubbins v Bubbins, 114 AD2d 346, 346 [1985]).
The mother’s remaining contentions are not properly before this Court, as they raise issues not determined by the order appealed from (see Matter of Tishauna Patricia N. [Tee Tee Ann W.], 68 AD3d at 1119-1120; see generally Thompson v Leben Home for Adults, 39 AD3d 624, 626 [2007]; Grossman v Amalgamated Warbasse Houses, Inc., 21 AD3d 448 [2005]). Skelos, J.P., Dickerson, Eng and Lott, JJ., concur.